DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16-22 are rejected under 35 USC 101 since the claims are directed to non- statutory subject matter. Claim 16 recites “machine readable media” which appear to cover both transitory and non-transitory embodiments in para. [0011] in the published Specification. The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable media (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. See MPEP 2111.01. When the broadest reasonable interpretation of a 
The Examiner suggests that the Applicant add the limitation "non-transitory" to the machine readable medium as recited in the claim(s) in order to properly render the claim(s) in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. Dependent claims 17-22 are rejected as they are dependent claims of a rejected independent claim 16.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In published Specification para. [0021 & 0028] teaches - one or more of the modules of the environment 200 may be embodied as virtualized hardware components or emulated architecture, which may be established and maintained by the processor 102.
Therefore, the Specification discloses a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8-9, 11, 16, 18 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. US 20180191802 A1, hereinafter Yang in view of Matsushita et al. US 20170331592 A1, hereinafter Matsushita.
Regarding claim 1, Yang teaches a compute device for timestamping data packets (Yang: Summary and Fig. 2), the compute device comprising:
a processor (Yang: Fig. 3 processor 326 and para. [0047 & 0066]);
a memory (Yang: Fig. 9 memory 904, 906 and para. [0066]); and
a network interface controller (Yang: para. [0039] and FIG. 2, are high accuracy timestamp assist (HATA) devices 221 connect to the Physical Layers 112, Timestamp Units (TSU) 115and the Clock Controls 118 of the master side) to:
receive data from another component of the compute device (Yang: para. [0040] transmission by the master side 102 of a node of a distributed network of an exemplary embodiment, the HATA 221 device processes PTP information arriving at the MAC Layer 106 from the TSU 115 or other application block. The MAC Layer 106 then reports the PTP message to the TSU 115); 
(Yang: para. [0037] inserting, by the gearbox, alignment markers for transmission by the SerDes);
detect a trigger pattern in the data (Yang: para. [0040] the HATA device 221 detects a scrambled Start Frame Delimiter (SFD) pattern of a PTP message traversing the Physical Layer 112 by a SFD Pattern Detector contained within the HATA device 221);
trigger a timestamp corresponding to detection of the trigger pattern (Yang: para. [0040] the HATA device 221 detects a scrambled Start Frame Delimiter (SFD) pattern of a PTP message traversing the Physical Layer 112 by a SFD Pattern Detector contained within the HATA device 221. The HATA device 221 captures the departure time of the scrambled SFD bit pattern of the PTP message from the Physical Layer 112, just before transmission over the external transmission medium 130, and generates a timestamp of the captured departure time); and
send the data to a remote compute device (Yang: para. [0040] HATA-generated timestamp, corresponding to the captured departure time, is then transmitted to the TSU 115 for processing of the PTP message, and subsequent transmission over transmission medium 130).
It is noted that Yang does not explicitly disclose: detect a trigger pattern in the data after insertion of the one or more alignment markers.
However, Matsushita from the same or similar fields of endeavor teaches the use of: detect a trigger pattern in the data after insertion of the one or more alignment markers
(Matsushita: para. [0068-0071] alignment marker includes identification codes M0 to M2 and M4 to M6. Values of the identification codes M0 to M2 and M4 to M6 are different from each other for every transmission lane #0 to #19. Therefore, patterns of the identification codes M0 to M2 and M4 to M6 are detected so that the lane numbers #0 to #19 may be identified). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Matsushita in the device of Yang. One of ordinary skill in the art would be motivated to do so for performing the synchronization processing, and that the lane numbers may be identified (Matsushita: para. [0042-0048 & 0058 & 0068-0071]).

Regarding claim 3, Yang and Matsushita teach the compute device of claim 1, wherein the trigger pattern is a start of frame delimiter (Yang et al. US 20180191802 A1 [0040] the HATA device 221 detects a scrambled Start Frame Delimiter (SFD) pattern of a PTP message traversing the Physical Layer 112 by a SFD Pattern Detector contained within the HATA device 221).

Regarding claim 8, Yang and Matsushita teach the compute device of claim 1, wherein to send the data to the remote compute device comprises to send the data to the remote compute device at a rate of at least 25 gigabits per second (Matsushita: para. [0035] a transmission speed of one optical signal is 25 Gbps or para. [0030] a transmission speed between the transmitting devices 6 is, for example, 100 Gbps). One of ordinary skill in the art would be motivated to do so for a transmission scheme according to IEEE802.3ba (Matsushita: para. [0030]).

Regarding claims 9 and 11, Yang and Matsushita teach a method for timestamping data packets by a network interface controller of a compute device (Yang: Summary and Fig. 2), and Yang and Matsushita disclose all the limitations as discussed in the rejection of claims 1 and 3, therefore method claims 9 and 11 are rejected using the same rationales.

Regarding claims 16 and 18, Yang and Matsushita teach One or more machine-readable media comprising a plurality of instructions stored thereon that (Yang: Fig. 9 computer program products and para. [0066]), when executed (Yang: Summary and Fig. 2), and Yang and Matsushita disclose all the limitations as discussed in the rejection of claims 1 and 3, therefore CRM claims 16 and 18 are rejected using the same rationales.

Regarding claim 23, Yang and Matsushita teach a compute device for timestamping data packets (Yang: Summary and Fig. 2), and Yang and Matsushita disclose all the limitations as discussed in the rejection of claim 1, therefore device claim 23 is rejected using the same rationales.

Claims 4, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Matsushita as applied to claims 1, 9 and 16 above, and further in view of Brown et al. US 8761209 B1, hereinafter Brown.
Regarding claim 4, Yang and Matsushita teach the compute device of claim 1, and it is noted that Yang and Matsushita does not explicitly disclose: wherein the 
However, Brown from the same or similar fields of endeavor teaches the use of: wherein the network interface controller is further to: add synchronization headers to each of a plurality of 64-bit blocks (Brown: col. 2 lines 21-22 a 66-bit block with a two-bit sync header and 64-bit payload); and scramble each of the plurality of 64-bit blocks, wherein to detect the trigger pattern in the data comprises to detect the trigger pattern in the plurality of 64-bit blocks after addition of the synchronization headers (Brown: col. 9 lines 19-27 The start of block location is determined by finding a location where the 10 or 01 pattern is detected repeatedly every 66 bits) and before scrambling of the plurality of 64-bit blocks (Brown: col. 9 lines 19-27 the block sync function determines the start of block of repeating 64B/66B blocks in the 10GBASE-R signal. Each 64B/66B block is a 66 -bit block of which the first two bits are either 10 or 01 and the other 64 bits are scrambled. The start of block location is determined by finding a location where the 10 or 01 pattern is detected repeatedly every 66 bits). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Brown in the Yang and Matsushita. One of ordinary skill in the art would be motivated to do so for determining the start of block location (Brown: col. 9 lines 19-27).

Regarding claim 12, Yang, Matsushita and Brown disclose all the limitations as discussed in the rejection of claim 4, therefore method claim 12 is rejected using the same rationales.

Regarding claim 19, Yang, Matsushita and Brown disclose all the limitations as discussed in the rejection of claim 5, therefore CRM claim 19 is rejected using the same rationales.

Claims 5, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Matsushita as applied to claims 1, 9 and 16 above, further in view of Jost US 20140092918 A1 and further in view of Ran US 20150106668 A1.
Regarding claim 5, Yang and Matsushita teach the compute device of claim 1, wherein the data comprises a plurality of 64-bit blocks (Matsushita: para. [0040] 64 blocks). 
It is noted that Yang and Matsushita does not explicitly disclose: wherein the network interface controller is further to scramble each of the plurality of 64-bit blocks after insertion of the alignment markers.
However, Jost from the same or similar fields of endeavor teaches the use of: wherein the network interface controller is further to scramble each of the plurality of 64-bit blocks after insertion of the alignment markers (Jost: [0019] inserts frame alignment marker placeholder symbols into packets, performs a time stamping operation on at least one packet, encodes the packets, scrambles the packets. [0025] scrambler 150 may scrambles the payload portion of the frame to produce a scrambled frame). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Brown in the Yang and Matsushita. One of ordinary skill in the art would be motivated to do so for the data may be supplied in parallel for reasons of efficiency (Jost: para. [0021]).
It is noted that Yang, Matsushita and Jost does not explicitly disclose: without scrambling the alignment markers.
However, Ran from the same or similar fields of endeavor teaches the use of: 
without scrambling the alignment markers (Ran: para. [0044] allows alignment markers to be inserted into all PCS lanes at the same time. The alignment markers are not scrambled). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Ran in the Yang, Matsushita and Jost. One of ordinary skill in the art would be motivated to do so for alignment markers are not scrambled in order to allow the receiver to find the alignment markers (Ran: para. [0041]).

Regarding claim 13, Yang, Matsushita, Jost and Ran disclose all the limitations as discussed in the rejection of claim 5, therefore method claim 13 is rejected using the same rationales.

Regarding claim 20, Yang, Matsushita, Jost and Ran disclose all the limitations as discussed in the rejection of claim 5, therefore CRM claim 20 is rejected using the same rationales.

s 6, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Matsushita as applied to claims 1, 9 and 16 above, and further in view of Jost US 20140092918 A1.
Regarding claim 6, Yang and Matsushita teach the compute device of claim 1, and it is noted that Yang and Matsushita does not explicitly disclose: wherein the network interface controller is further to remove a portion of an interpacket gap from the data to compensate for the insertion of the alignment markers.
However, Jost from the same or similar fields of endeavor teaches the use of: wherein the network interface controller is further to remove a portion of an interpacket gap from the data to compensate for the insertion of the alignment markers (Jost: para. [0019-0021] inserts a frame alignment marker into at least one packet and deletes a corresponding frame alignment marker placeholder). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Jost in the Yang and Matsushita. One of ordinary skill in the art would be motivated to do so for the data may be supplied in parallel for reasons of efficiency (Jost: para. [0021]).

Regarding claim 14, Yang, Matsushita and Jost disclose all the limitations as discussed in the rejection of claim 6, therefore method claim 14 is rejected using the same rationales.
Regarding claim 21, Yang, Matsushita and Jost disclose all the limitations as discussed in the rejection of claim 6, therefore CRM claim 21 is rejected using the same rationales.
Allowable Subject Matter
Claims 2, 7, 10, 15, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892:
Luo et al. US20100172647A1 in para. [0022] the PON 100 may be GPON system, where downstream data may be broadcasted at about 2.5 Gigabits per second (Gbps).
Benjamimi et al. US 20160352500 A1 in para. [0015] PCS layer and the PMA layer are responsible for data encoding/decoding, scrambling/descrambling, alignment marker insertion/removal, block and symbol redistribution, and lane block synchronization and deskew. 
Baden et al. US 20160337114 A1 in para. [0015] and FIG. 1, PCS 106, the latency variations are generally due to PCS functions such as alignment marker (AM) insertion, idle deletion, and clock compensation. Data compression and parity bit addition are main contributors of latency variations in FEC sublayer 108.
He et al. US 20200259578 A1 in para. [0047] encoding, scrambling (scrambled), inserting an overhead, and inserting an alignment marker (AM), on the data.
Wang et al. US 20150103850 A1 in Abstract teaches the serialized output data stream with the alignment pattern. The output may be configured to output the alignment pattern in place of the serialized output data stream, when the serialized output data stream is interrupted by the alignment pattern.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064.  The examiner can normally be reached on 8:00 - 500 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WUTCHUNG CHU/Primary Examiner, Art Unit 2468